Order granting motion of an executor to restrain his eoexeeutors and their attorneys from disposing of any dividends that may be received in behalf of the estate from the assets of an estate in receivership and directing that all dividends so received be deposited with the New York Trust Company. There is no proof in the record of any misconduct by the appellants or either of them in the. management of the estate and in our opinion there was an abuse of discretion on the part of the surrogate in making the order under review. However, on the argument of this appeal, appellants’ counsel consented to a modification of the order by providing that the respondent, one of the three executors of the will of the decedent, may participate in the administration of the estate, which right he voluntarily relinquished and did not seek to regain, by request or demand, until he made this motion in the Surrogate’s Court. The order of the Surrogate’s Court of Rockland county is, therefore, modified by providing that all moneys received for the estate be deposited in the New York Trust Company, No. 100 Broadway, borough of Manhattan, New York city, in the joint names of the appellants and the respondent, to be withdrawn therefrom only upon the cheek or draft of the said three executors, and as so modified the order is affirmed, without costs. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.